Citation Nr: 1000936	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-03 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for jungle rot of the 
feet and ankles.

3.  Entitlement to service connection for dioxin poisoning, 
to include as due to Agent Orange exposure.  

4.  Entitlement to service connection for chloracne, to 
include as due to Agent Orange exposure.  

5.  Entitlement to a compensable rating for asthma.

6.  Entitlement to a compensable rating for residuals of a 
right ring finger injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to May 
1980, to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Although in his VA Form 9 the Veteran requested a hearing 
before a member of the Board in Washington, DC, the record 
reflects that the Veteran is incarcerated without the 
possibility of being released in the near future.  In a May 
2009 letter, VA informed the Veteran that action on his case 
could not be held indefinitely, pending a hearing date based 
upon his release.  He was notified that 38 C.F.R. § 20.700 
provides for three options, including the Veteran submitting 
a written statement to the Board in lieu of a hearing, having 
the Veteran's representative submit an audio cassette for 
transcription or written argument in the form of a brief, or 
a motion submitted by the Veteran's representative requesting 
to appear alone to personally present argument to the Board 
on the Veteran's behalf, if good cause is shown.  
Subsequently, the Veteran's representative submitted an 
informal hearing presentation.  The Veteran did not 
specifically respond to the letter within 30 days.  
Therefore, the Board will accept the July 2009 informal 
hearing presentation submitted by the Veteran's 
representative as the option chosen in lieu of an in person 
Board hearing in Washington, DC.  As such, the hearing 
request is considered satisfied.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran claims that he is entitled to service connection 
for PTSD, jungle rot of the feet and ankles, dioxin 
poisoning, and chloracne because they were incurred during 
service.  He also claims that he is entitled to compensable 
ratings for his service-connected asthma and residuals of a 
right ring finger injury.  

A review of the Veteran's service personnel records reflects 
that he served in country in Vietnam.  Therefore, exposure to 
Agent Orange is conceded.

The record reflects that in conjunction with his claims, in 
October 2005, the Veteran was scheduled for four different VA 
examinations (initial PTSD evaluation, joints examination, 
respiratory examination, and skin diseases examination).  
However, in an October 2005 VA medical center print out, each 
of the examination requests was noted to have been cancelled.  
Specifically, the printout notes that the Florida Department 
of Corrections would not bring the Veteran, who was then/is 
currently an inmate, to any VA Medical Center without 
reimbursement of Correctional Officer salaries and travel 
costs.  It was further noted that because the Veterans Health 
Administration (VHA) has no authority to pay such costs, the 
examinations were cancelled.

Because of the Veteran's incarcerated status, the typical 
procedures for scheduling an examination will likely not be 
adequate in this case.  The Court of Appeals for Veterans 
Claims has cautioned "those who adjudicate claims of 
incarcerated Veteran to be certain that they tailor their 
assistance to the peculiar circumstances of confinement.  
Such individuals are entitled to the same care and 
consideration given to their fellow Veterans."  Bolton v. 
Brown, 8 Vet. App. 185, 191 (1995) (citing Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991)).  In Bolton, the Court remanded 
a case where the RO claimed an inability to get a fee-basis 
physician to conduct an examination at a correctional 
facility.  In that case, further efforts were deemed 
necessary to attempt to examine the Veteran.

Therefore, the instant case should be remanded so that the 
AOJ can take reasonable steps to attempt to schedule the 
Veteran for the examinations in connection with his claims, 
to include providing examinations for his claimed skin 
disorders, his right ring finger residuals (joints/orthopedic 
examination), and a respiratory examination.  For reasons 
discussed below, the Board has determined that a psychiatric 
examination (for his PTSD claim) is unnecessary.  

The VA Adjudication Procedure Manual may be helpful in this 
instance.  It contains a provision for scheduling 
examinations of incarcerated Veterans.  The manual calls for 
the AOJ or the local VHA Medical Examination Coordinator to 
confer with prison authorities to determine whether the 
Veteran should be escorted to a VA medical facility for 
examination by VHA personnel.  As that has already been 
determined not to be possible, it should be noted that the 
Veteran may be examined at the prison by: (1) VHA personnel; 
(2) prison medical providers at VA expense; or (3) fee-basis 
providers contracted by VHA.  See M21-1MR, Part 
III.iv.3.A.11.d (2008).  Thus, the Board finds that in order 
to fully comply with the duty to assist the Veteran in the 
development of facts pertinent to his claims, the AOJ should 
take further steps to afford the Veteran the above listed VA 
examinations, consistent with the provisions set out above.

With respect to the Veteran's claims, the Board notes that 
during service, the Veteran was treated for jungle rot, 
fungal infections, and bacterial infections on his legs and 
feet.  He was also treated for psoriasis on his scalp.  At 
the separation examination, it was noted that he had jungle 
rot on his legs, as well as on another location on his body.  
However, the other location is illegible.  The separation 
examination report also notes that the Veteran suffered from 
anxiety and depression.  

The Veteran's May 2005 statement in support of his claim 
includes descriptions of various alleged stressors.  
Additionally, an undated 19 page statement and a PTSD 
questionnaire describe the Veteran's alleged stressors.  No 
attempt by the AOJ to verify any of the alleged stressors has 
been accomplished.  The Veteran has given adequate details 
regarding his stressors, and his medical records in the 
claims file from correctional institutions show a diagnosis 
of PTSD related to his Vietnam experiences.  Therefore, a 
diagnosis of PTSD related to the Veteran's military service 
is conceded.  Although the Veteran's service personnel 
records show that he is in receipt of the Bronze Star Medal 
with four OS service bars, as well as the Meritorious Unit 
Commendation, there is no clear indication that he is a 
combat Veteran.  As such, the AOJ should attempt to verify 
the Veteran's stressors.

The May 2005 claim statement also appears to indicate that 
the Veteran's claim for entitlement to service connection for 
dioxin poisoning may actually be based upon the same facts as 
the claim for entitlement to service connection for 
chloracne.  Specifically, (the May 2005 statement shows) with 
regard to the claim for entitlement to service connection for 
"herbacide [sic] (dioxin) poisoning by agent orange, agent 
blue and/or agent white," the Veteran stated that his "face 
occasionally swells with protrubent [sic] lumps and he has 
clorachne [sic] eruptions periodically also."  Apart from 
that description, there is no more specific description of 
the claim for entitlement to service connection for dioxin 
poisoning.  Therefore, the AOJ should send the Veteran a 
letter requesting clarification regarding what specific 
disability he is claiming service connection for as a result 
of Agent Orange exposure ("dioxin poisoning"), apart from 
chloracne.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting 
that he clarify the type of disability for 
which he seeks service connection as a 
result of "dioxin poisoning."  

2.  Attempt to verify, through all 
appropriate means, to include through the 
U.S. Army and Joint Services Records 
Research Center (JSRRC), the Veteran's 
alleged stressors.  Namely, the Veteran 
gives details in his May 2006 PTSD 
Questionnaire about events that took place 
on May 21, 1971 and March 30, 1972, which 
constitute his stressors.  He included the 
names of two individuals who were killed 
in action.  He also described the events 
more in detail in his 19 page undated 
statement and his May 2005 claim 
statement, to include being under mortar 
and rocket fire attacks.

3.  The AOJ must take all reasonable 
measures to schedule the Veteran for VA 
skin, respiratory, and joints/orthopedic 
examinations.  The AOJ should confer with 
prison authorities to determine whether an 
examination at the prison is feasible. See 
M21-1MR, Part III.iv.3.A.11.d.  The claims 
file, treatment records and this remand 
must be made available to the examiner(s) 
for review of the pertinent evidence in 
connection with the examination(s), and 
the report should so indicate.  The 
examiner(s) should perform any tests or 
studies deemed necessary for accurate 
assessments.

    a) With respect to the Veteran's claimed 
skin disorders, the VA examiner should 
indicate any and all skin diagnoses 
currently present.  A diagnosis of jungle 
rot and/or chloracne should specifically be 
ruled in or ruled out.  Based upon the 
claims folder review, the examination 
results and sound medical principles, the 
examiner should provide an opinion with 
respect to each currently present skin 
disability as to whether it is at least as 
likely as not (ie., a 50 percent or better 
probability) that the disability is 
etiologically related to service, to 
include the diagnoses of jungle rot, fungal 
infection, bacterial infection, and 
psoriasis made therein, and to include as a 
result of exposure to Agent Orange.  
    
The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

    b) With respect to the Veteran's 
increased rating claim for his service-
connected asthma, a VA pulmonary 
examination should be scheduled in order 
to determine the current severity of his 
service-connected asthma.  

The claims folder should be reviewed by 
the examiner and that review should be 
indicated in the examination report. The 
report should set forth all current 
complaints and findings relating to the 
Veteran's service-connected asthma, and it 
should provide a rationale for all 
conclusions reached.  The report should 
include specific findings as to any 
worsening of the Veteran's asthma, as is 
indicated by the Veteran.  

The examination should include post-
bronchodilator pulmonary function test 
results showing:

i) Forced Expiratory Volume in one second 
(FEV-1);

ii) Forced Vital Capacity (FVC);

iii) the ratio of Forced Expiratory Volume 
in one second to Forced Vital Capacity 
(FEV-1/FVC);

In addition, the VA examiner should 
specifically address whether the Veteran 
has more than one attack per week with 
episodes of respiratory failure, or if he 
requires daily use of systemic (oral or 
parenteral) high doses of corticosteroids 
or immuno-suppressive medications.

    c) With regard to the Veteran's 
increased rating claim for his right ring 
finger residuals, the VA orthopedic 
examiner should describe all current 
residuals of the Veteran's right ring 
finger injury.  If the ring finger is 
ankylosed, the examiner should so state.  
The examiner should describe any 
limitation of motion of other digits 
and/or interference with overall function 
of the hand due to the right ring finger 
residuals.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  Then, after any other indicated 
development is completed, readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before returning the claims file 
to the Board for further appellate 
consideration of the claim.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This case must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


